Exhibit 10.1

 

SIXTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is dated as of March 1, 2018 by and among SUMMER INFANT, INC. and
SUMMER INFANT (USA), INC., as “Borrowers” under the Loan Agreement referenced
below (“Borrowers”), SUMMER INFANT CANADA, LIMITED and SUMMER INFANT EUROPE
LIMITED, as “Guarantors” under the Loan Agreement referenced below (“Guarantors”
and together with Borrowers, “Obligors”), those “Lenders” that are party to the
Loan Agreement referenced below and are parties to this Amendment, and BANK OF
AMERICA, N.A., in its capacity as “Agent” for the Lenders under the Loan
Agreement referenced below (“Agent”).

 

WHEREAS, reference is made to that certain Amended and Restated Loan and
Security Agreement dated as of April 21, 2015 by and among Borrowers,
Guarantors, the financial institutions party thereto from time to time as
lenders (the “Lenders”), and Agent, as amended by that certain Amendment to
Amended and Restated Loan and Security Agreement dated as of December 10, 2015
(the “First Amendment”), that certain Second Amendment to Amended and Restated
Loan and Security Agreement dated as of May 24, 2016 (the “Second Amendment”),
that certain Third Amendment and Waiver to Amended and Restated Loan and
Security Agreement dated as of February 17, 2017 (the “Third Amendment”), that
certain Fourth Amendment and Waiver to Amended and Restated Loan and Security
Agreement dated as of October 16, 2017 (the “Fourth Amendment”), and that
certain Fifth Amendment and Waiver to Amended and Restated Loan and Security
Agreement dated as of November 29, 2017 (the “Fifth Amendment”) (the Amended and
Restated Loan Agreement, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment and the Fifth Amendment,
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);

 

WHEREAS, Borrowers have requested that Agent and the Lenders party to this
Amendment amend certain provisions of the Loan Agreement to, among other things,
revise certain defined terms in the Loan Agreement and increase the maximum
permitted Leverage Ratio for the periods of four Fiscal Quarters ending
March 31, 2018, June 30, 2018, September 29, 2018 and December 29, 2018; and

 

WHEREAS, the Lenders party to this Amendment and Agent are willing to amend
certain provisions of the Loan Agreement, all as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto agree that the Loan Agreement is hereby amended as
follows:

 

1.             Capitalized Terms.  Capitalized terms used herein which are
defined in the Loan Agreement have the same meanings herein as therein, except
to the extent such terms are amended hereby.

 

2.             Amendments to Section 1.1 of the Loan Agreement.  Section 1.1 of
the Loan Agreement is hereby amended as follows:

 

(a)           The definition of “Change of Control” is hereby amended by
deleting existing clause (a) in its entirety and replacing it with the following
new clause (a):

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity

 

--------------------------------------------------------------------------------


 

acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 45% or more of the Equity Interests of a Borrower
entitled to vote for members of the board of directors or equivalent governing
body of such Borrower on a fully-diluted basis (and taking into account all such
Equity Interests that such person or group has the right to acquire pursuant to
any option right);

 

(b)           The definition of “EBITDA” is hereby amended by deleting the word
“and” following the end of clause (b)(xx), relabeling clause “(b)(xxi)” as
clause “(b)(xxii)”, and inserting the following new clauses (b)(xxi) as follows:

 

“(xxi) solely with respect to the calculation of the Fixed Charge Coverage Ratio
and the Leverage Ratio pursuant to Section 10.3.1 and 10.3.2, respectively,
hereof, demurrage and related transport costs that occurred in 2017; provided,
that the aggregate amount of such demurrage and related transport costs added
back to EBITDA pursuant to this clause (b)(xxi) shall not exceed $500,000 in the
aggregate for the period of four consecutive Fiscal Quarters ending December 29,
2018; and”

 

(c)           The definition of “FILO Reserve” is hereby amended and restated as
follows:

 

“FILO Reserve: commencing on February 28, 2018, $625,000, provided, that such
amount shall be (i) increased to $1,250,000 commencing March 31, 2018 and
(ii) reduced to zero at such time as the final principal payment is made in
connection with the scheduled permanent reduction to the Aggregate FILO
Commitment Amount to occur on April 21, 2018.”

 

(d)           The definition of “Fixed Charges” is hereby amended and restated
as follows:

 

“Fixed Charges: the sum of cash interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (including, without limitation, the
Term Loans, but excluding the Revolver Loans unless such principal payment of
the Revolver Loans is accompanied by a permanent reduction in the Revolver
Commitments and excluding the FILO Loans unless such principal payment of the
FILO Loans is accompanied by a permanent reduction in the FILO Commitments), and
Distributions made.  Notwithstanding the foregoing, any principal payments made
in connection with the scheduled reductions to the Aggregate FILO Commitment
Amount as provided for in the definition of “Aggregate FILO Commitment Amount”
in Section 1.1 shall not constitute “Fixed Charges” for purposes hereof.”

 

2

--------------------------------------------------------------------------------


 

3.             Amendment to Section 10.3.2 of the Loan Agreement. 
Section 10.3.2 of the Loan Agreement is hereby amended and restated in its
entirety, as follows:

 

“10.3.2           Maximum Leverage Ratio.  As of the end of each Fiscal Quarter,
maintain a Leverage Ratio of not greater than the ratio set forth below opposite
such Fiscal Quarter:

 

Four Fiscal Quarters Ending

 

Maximum Leverage Ratio

March 31, 2018

 

5.75 to 1.00

June 30, 2018

 

5.75 to 1.00

September 29, 2018

 

5.50 to 1.00

December 29, 2018

 

5.25 to 1.00

March 30, 2019 and thereafter

 

3.75 to 1.00

 

4.             No Default; Representations and Warranties, Etc.  Obligors hereby
represent, warrant and confirm that: (a) after giving effect to this Amendment,
all representations and warranties of Obligors in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to or are stated to have been
made as of an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); (b) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (c) the execution, delivery and performance by Obligors of
this Amendment and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith (i) have been duly authorized by
all necessary action on the part of Obligors (including any necessary
shareholder consents or approvals), (ii) do not violate, conflict with or result
in a default under and will not violate or conflict with or result in a default
under any applicable law or regulation, any term or provision of the
organizational documents of any Obligor or any term or provision of any material
indenture, agreement or other instrument binding on any Obligor or any of its
assets, and (iii) do not require the consent of any Person which has not been
obtained.

 

5.             Ratification and Confirmation.  Obligors hereby ratify and
confirm all of the terms and provisions of the Loan Agreement and the other Loan
Documents and agree that all of such terms and provisions, as amended hereby,
remain in full force and effect.  Without limiting the generality of the
foregoing, Obligors hereby acknowledge and confirm that all of the “Obligations”
under and as defined in the Loan Agreement are valid and enforceable and are
secured by and entitled to the benefits of the Loan Agreement and the other Loan
Documents, and Obligors hereby ratify and confirm the grant of the liens and
security interests in the Collateral in favor of Agent, for the benefit of
itself and Lenders, pursuant to the Loan Agreement and the other Loan Documents,
as security for the Obligations.

 

6.             Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date when, and only when, each of the following
conditions precedent shall have been satisfied or waived in writing by Agent:

 

(a)           Agent shall have received counterparts to this Amendment, duly
executed by Agent, Lenders constituting “Required Lenders”, and Obligors.

 

(b)           Borrowers shall have paid to Agent, for the account of each Lender
that becomes a party to this Amendment (including Bank of America, N.A., in its
capacity as a Lender), an amendment fee in an amount equal to 15 basis points
multiplied by such Lender’s Commitment.

 

3

--------------------------------------------------------------------------------


 

(c)           Borrowers shall have paid all other fees and amounts due and
payable to Agent and its legal counsel in connection with the Loan Agreement,
this Amendment and the other Loan Documents, including, (i) the fees payable
pursuant to that certain Sixth Amendment Fee Letter dated as of the date hereof
between Borrowers and Agent, and (ii) to the extent invoiced, all out-of-pocket
expenses required to be reimbursed or paid by Borrowers under the Loan
Agreement.

 

7.             Miscellaneous.

 

(a)           Except to the extent specifically amended hereby, the Loan
Agreement, the other Loan Documents and all related documents shall remain in
full force and effect.

 

(b)           This Amendment may be executed in any number of counterparts, each
of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one instrument.

 

(c)           Borrowers shall reimburse Agent for, or pay directly, all
reasonable out-of-pocket costs and expenses of Agent (including, without
limitation, the reasonable fees and expenses of Agent’s legal counsel) in
connection with the preparation, negotiation, execution and delivery of this
Amendment and the other Loan Documents, within 30 days of Borrowers’ receipt of
invoices (in reasonably sufficient detail) setting forth such costs and
expenses.

 

(d)           This Amendment shall be governed by the laws of the State of New
York and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

{Remainder of page intentionally left blank; signatures begin on the following
page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

 

By:

/s/ William E. Mote

 

Name:

William E. Mote

 

Title:

CFO

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

 

 

By:

/s/ William E. Mote

 

Name:

William E. Mote

 

Title:

CFO

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

 

 

 

By:

/s/ William E. Mote

 

Name:

William E. Mote

 

Title:

CFO

 

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

 

 

 

 

By:

/s/ William E. Mote

 

Name:

William E. Mote

 

Title:

CFO

 

[Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By

/s/ Cynthia G. Stannard

 

Name:

Cynthia G. Stannard

 

Title:

Senior Vice President

 

[Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By

/s/ Cynthia G. Stannard

 

Name:

Cynthia G. Stannard

 

Title:

Senior Vice President

 

[Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By

/s/ Peter Drooff

 

Name: Peter Drooff

 

Title: Vice President

 

[Signature Page to Sixth Amendment to Amended and Restated Loan and Security
Agreement]

 

--------------------------------------------------------------------------------